Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141456                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141456
                                                                    COA: 291621
                                                                    Kent CC: 08-007939-FC
  ALEXANDER JEVONTE ABRON,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 24, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           d1018                                                               Clerk